Order, Supreme Court, New York County entered on October 18, 1976, denying defendants-appellants’ application for summary judgment, insofar as appealed from unanimously reversed, on the law, motion for summary judgment granted and complaint dismissed, without costs and without disbursements. The oral employment agreement which forms the basis of this suit was not, according to plaintiffs own pretrial testimony, performable within one year. He testified as follows: "Q. This discussion that you had with Mr. Rounick in Switzerland—A. What was the question? Q. The discussion as to the duration of your employment. A. It was to be two years. Q. It was to be two years? A. Two years, right. Q. Not one year? A. Correct. * * * Q. What was the duration of that agreement? A. Two years.” The opposition to the motion at Special Term was in the form of an attorney’s affidavit which furnished plaintiff "no succor in resisting the motion for summary judgment”. (Columbia Ribbon & Mfg. Co. v A-l-A Corp., 42 NY2d 496, affg 54 AD2d 847.) This action is, accordingly, "based upon an agreement which comes within the Statute of Frauds and is unenforcible (General Obligations Law, § 5-701, subd. 1).” (Behrman v Peoples Camp Corp., 30 AD2d 973, affd 25 NY2d 920.) Concur—Murphy, P. J., Birns, Evans and Capozzoli, JJ.